Affirmed and Opinion Filed July 29, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01555-CR
                                    No. 05-13-01556-CR
                                    No. 05-13-01557-CR

                        THOMAS MATTHEW COREA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
             Trial Court Cause Nos. F12-00737-Y, F13-00406-Y, F13-00407-Y

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang, and Schenck
                                 Opinion by Justice Bridges

       Thomas Matthew Corea waived a jury and pleaded guilty to three offenses of

misapplication of fiduciary property having an aggregate value of $200,000 or more. See TEX.

PENAL CODE ANN. § 32.45(b), (c)(7) (West Supp. 2014). The trial court assessed punishment at

twenty-five years’ imprisonment in each case. On appeal, appellant’s attorney filed a brief in

which he concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See
High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47
131555F.U05
 
                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE
 




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


THOMAS MATTHEW COREA,                              Appeal from the Criminal District Court
Appellant                                          No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                   F12-00737-Y).
No. 05-13-01555-CR       V.                        Opinion delivered by Justice Bridges,
                                                   Justices Lang and Schenck participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 29, 2015.




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


THOMAS MATTHEW COREA,                              Appeal from the Criminal District Court
Appellant                                          No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-00406-Y).
No. 05-13-01556-CR       V.                        Opinion delivered by Justice Bridges,
                                                   Justices Lang and Schenck participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 29, 2015.




                                            ‐4‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


THOMAS MATTHEW COREA,                              Appeal from the Criminal District Court
Appellant                                          No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-00407-Y).
No. 05-13-01557-CR       V.                        Opinion delivered by Justice Bridges,
                                                   Justices Lang and Schenck participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 29, 2015.



 
 

 




                                            ‐5‐